DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on May 31, 2016. 

Status of Claims
This action is in reply to the communication filed on November 30, 2020.
Applicant's election with traverse of Group I, claims 1 - 12 and 14 in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship that involves the same special technical feature which defines the contribution that each of the groups taken as a whole makes over the prior art. Applicant further submits that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because as recited in the Written Opinion, provided by Applicant on November 20, 2018 and incorporated herein, Hughes (WO2010012769) and Roth (WO0190113) render obvious the claimed invention and therefore the technical feature of a nonwoven fabric .
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a nonwoven fabric, there being no allowable generic or linking claim. 
Claims 1 – 12 and 14 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on November 20, 2018 and January 30, 2019 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 requires a compound of formula (3), which appears to be a species of the genus compound of formula (1) from claim 1. However, as the claim does not specify “wherein formula (1) is represented by formula (3)” it is unclear whether claim 3 requires two compounds, one of formula (3) and an additional compound within the genus of formula (1) or if the compound of formula (3) is allowed to be the required compound of formula (1) from claim 1.
For examination purposes, the claim is interpreted to allow the compound of formula (3) to also be the compound of formula (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haubruge (US20110189916) in view of Roth (US20080146740).
As per claims 1 – 12 and 14, Haubruge teaches
A nonwoven fabric comprising bicomponent fibers wherein the bicomponent fibers comprise at least two distinct polymeric domains (Abstract: “The present invention related to bicomponent fibers comprising an exterior component… further the present invention relates to nonwovens… comprising said bicomponent fibers.” As the fibers are bicomponent, they contain the two distinct polymeric domains. In this case, they specifically contain a core or interior domain and a sheath or exterior domain that are extruded separately and then combined ([0058])
Wherein each of the polymeric domains comprises a polypropylene ([0027]: “The exterior component of said bicomponent fiber comprises a polypropylene” & [0034 - 0035]: The interior component of said bicomponent fiber comprises a thermoplastic 
Haubruge teaches that the exterior component is a polypropylene that has been degraded from a first melt flow index to a second melt flow index (Abstract) and that this degradation is caused by chemical treatment, namely visbreaking ([0030]).  Haubruge teaches that by preparing bicomponent fibers with different melt flow indexes, the interior component can provide strength to the fiber and the exterior component can provide thermal bonding properties ([0004]).  Haubruge does not teach that the visbreaking component is a compound of Formula 1, wherein the compound is present in the claimed amounts.
Roth teaches hydroxylamine esters (Abstract) and that these compounds can be used for the controlled degradation of polypropylene to form a product having a lower molecular weight/higher melt flow rate via a viscosity-breaking or vis-breaking process ([0160]). One of the hydroxylamine esters taught by Roth is compound A44 

    PNG
    media_image1.png
    229
    372
    media_image1.png
    Greyscale

which reads on the compound of formula (1) wherein G1 and G3 are C1 alkyls, G2 and G4 are C2 alkyls, G5 is a C1 alkyl, G6 is a hydrogen, X is a C1 alkyl, n is 1, R1 is a C24
As set forth above, Haubruge teaches that by preparing bicomponent fibers with different melt flow indexes, the interior component can provide strength to the fiber and the exterior component can provide thermal bonding properties.  Roth teaches a manner suggested by Haubruge, in which to predictably vary the melt flow indexes of polymers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bicomponent fibers of Haubruge, wherein a component comprises hydroxylamine esters, such as the claimed compound, in the amounts, such as claimed, as taught by Roth. One of ordinary skill would have been motivated to make this modification because Roth teaches that these compounds were known visbreaking compounds and the amount claimed is a suitable amount for the degradation of polypropylene. . Asthe exterior component of Roth is extruded prior to combination with the interior component, , it would naturally follow that the degradation compound of Roth would not be included in the interior composition (the claimed polymeric domain b) of the bicomponent fibers. 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                       



/J.N.C./Examiner, Art Unit 1789